McMurray, Presiding Judge.
Defendant was convicted of theft by taking (of property with a value exceeding $500). He appeals, contending the State failed to prove that the value of the stolen property exceeded $500. Held:
Three items were stolen from the victim’s house: a television set, a microwave oven and a coffeemaker. There was evidence that the microwave oven and the coffeemaker were purchased approximately four months before the theft occurred, were in good condition and had been given to the victim as Christmas gifts; that the microwave oven had been used two or three times and the coffeemaker had never been used; and, that the microwave oven cost $489.95 and the coffeemaker cost $79.95. With regard to the television set, the victim testified that it was purchased five or six years previously for $500; that it was a 19" color television set and was in good working order.
Although there was no direct testimony concerning the actual value of the stolen property, we find the circumstantial evidence sufficient to enable the jury to determine that the value of the stolen property exceeded $500. Ford v. State, 183 Ga. App. 566, 569 (3) (359 *424SE2d 435). After all, the jury was aware of the market value of such “everyday objects” as a television set, a microwave oven and a coffeemaker. See Atlantic Coast Line R. Co. v. Clements, 92 Ga. App. 451, 455 (2) (88 SE2d 809). See also Ford v. State, 183 Ga. App. 566, supra; Moore v. State, 171 Ga. App. 911 (2), 912 (321 SE2d 413). The jury’s awareness, coupled with evidence concerning the cost, time of purchase, and condition of the stolen property, was sufficient to authorize a conviction for theft by taking (of property with a value exceeding $500). Accordingly, the trial court did not err in denying defendant’s motion for a directed verdict of acquittal and in imposing a felony sentence.
Decided May 3, 1989.
M. E. Thompson, Jr., for appellant.
H. Lamar Cole, District Attorney, J. David Miller, Assistant District Attorney, for appellee.

Judgment affirmed.


Carley, C. J., and Beasley, J., concur.